Citation Nr: 1514566	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-38 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for sinusitis. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from April 1974 to April 1977, from March 2002 to June 2002 and from August 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this claim for additional development in April 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's remand, the Veteran underwent a VA examination in September 2014.  The VA examiner opined that the Veteran's chronic sinusitis was less likely than not incurred in or caused by an in-service event, injury or illness.  The examiner opined that an extensive review of the history showed that chronic sinusitis was diagnosed post-service in 2010 and not noted during his periods of active service from March 2002 to June 2002 and August 2004 to January 2006.  The examiner opined that, although the Veteran had acute sinusitis in 1997, it had resolved as shown by subsequent evaluations. 

A prior VA examination dated in December 2009 shows that the Veteran reported 
that his sinusitis symptoms began in 1997 and had persisted on a daily basis since then.  The September 2014 VA examination did not adequately consider the Veteran's lay testimony of sinusitis symptoms since 1997.  The September 2014 VA examiner indicated that the opinion was based upon the lack of documentation of sinusitis complaints or treatment in VA records.  The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  On remand, the examiner should provide an addendum opinion which considers the history of sinusitis symptoms reported by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the VA physician who examined the Veteran in September 2014. If that examiner is not available, the addendum should be provided by a similarly qualified physician.   

Following a review of the claims file, the examiner should address the following questions:    

provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that sinusitis was incurred in or aggravated during the Veteran's period of active duty from March 2002 to June 2002 or from August 2004 to January 2006. 

In providing the opinion, the VA examiner must specifically consider the Veteran's report of daily sinusitis symptoms since 1997 and his hearing testimony that his sinus symptoms worsened during service in Iraq in 2005.  The VA examiner should also consider and discuss the opinions of the December 2009 and September 2014 VA examiners.   The VA examiner should also address the November 2005 Post Deployment Health Assessment wherein the Veteran reported difficulty breathing while he was deployed to Iraq.

The VA examiner should provide a detailed rationale for the stated opinions.  If the VA examiner cannot provide a rationale without resorting to speculation, the examiner should explain why it is not possible to provide an opinion. 

2.  Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




